Citation Nr: 0122012	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  99-21 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel

INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran testified before the 
undersigned member of the Board at a hearing held at the RO 
in June 2001.  The transcript of that hearing has been 
associated with the claims folder.

The Board observes that the veteran submitted additional 
medical evidence at the June 2001 personal hearing and waived 
his right to have the additional evidence considered by the 
RO.  Therefore, pursuant to 38 C.F.R. § 20.1304(c) (2000), 
that evidence need not be considered by the RO.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable determination of the issue on appeal has been 
obtained.

2.  The veteran's PTSD is manifested by symptoms productive 
of occupational and social impairment with deficiencies in 
most areas; however, it does not preclude the veteran from 
maintaining substantially gainful employment and is not 
manifested by such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; and intermittent inability 
to perform activities of daily living.





CONCLUSION OF LAW

The criteria for a 70 percent schedular rating for PTSD have 
been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.3, 4.7, 4.132, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his psychiatric 
disability.  The RO has found the claim to be well grounded, 
obtained all available medical records pertinent to the 
claim, and provided the veteran with a VA examination to 
determine the current severity of the disability.  In sum, 
the facts relevant to this claim have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA.

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

Service connection for PTSD was granted in a February 1990 
rating decision.  A 10 percent disability evaluation was 
assigned.  The 10 percent disability evaluation remained in 
effect when the veteran's current claim for an increased 
evaluation was filed in May 1998.

Medical records from the Brecksville VA Medical Center (VAMC) 
dated from January 1997 to May 1998 show that the veteran 
participated in group and individual counseling on an almost 
weekly basis.  A November 1997 counseling note indicates that 
the veteran was doing well with his attempts to deal with his 
anger, intrusive thoughts, and sleeping difficulty.  He said 
he continued to struggle with social alienation and 
isolation.  It was observed in January 1998 that he was 
learning to channel his anger by pursuing a claim for VA 
benefits.  A May 1998 treatment note describes the veteran as 
having an ongoing problem with intrusive thoughts, 
hyperarousal, social isolation, and sleep disturbances.  He 
reported that he was getting only three to four hours of 
sleep a night.  

The veteran was afforded a fee-basis psychiatric examination 
in June 1998.  He reported that he had been going for weekly 
therapy since 1993.  He said he also received one on one 
counseling.  He stated that he had been employed at the 
Brecksville VAMC for the last 20 years.  The veteran 
complained of nightmares several times a week, flashbacks, 
isolation, inadequate sleep, poor concentration, 
hypervigilant behavior, daily intrusive thoughts and 
memories, and agoraphobia.  He appeared his stated age and 
his hygiene and grooming were adequate.  Associative 
processes were tight, coherent, logical, and goal-directed.  
His stated mood was "nervous."  He reported that he was 
having a panic attack.  With regard to his panic attacks, the 
veteran described symptoms of palpitations, sweating, 
dizziness, light-headedness, and a feeling of being 
terrified.  He said the panic attacks often occurred when he 
had to travel a great distance and when he was in a crowd.  
There was no evidence of depression, although depression was 
endorsed by the veteran.  He denied hallucinations and 
delusions.  There were no obsessions, preoccupations, 
compulsions, or rituals.  He was not suicidal.  The veteran 
was oriented to date, place, and person.  Immediate and 
delayed recall was intact.  

The diagnoses were PTSD and panic disorder with agoraphobia.  
The veteran was assigned a 60 on the Global Assessment of 
Functioning (GAF) scale.  The examiner stated that the 
veteran was not disabled because, in spite of his 
symptomatology, he had been able to hold a job for the past 
20 years.  He said the symptoms were moderately distressing 
but not disabling.

In the August 1998 rating decision currently on appeal, the 
10 percent disability evaluation assigned for the veteran's 
PTSD was increased to 30 percent, effective from May 1998.  

In a letter dated in May 1999, W.P. Knake, Jr., Ph.D., 
reported that he had counseled the veteran during the 1970s 
and 1980.  He said he had also privately treated the veteran 
for a brief period of time.  He stated that he had not seen 
the veteran for the 11 years prior to his evaluation of the 
veteran in March 1999, and that he had noticed a worsening of 
his condition.  He said the veteran was "definitely more 
hypervigilant and hyperaroused" than he had been before.  He 
noted that the veteran was also experiencing sadness, 
depression, and a flood of intrusive memories that he had 
kept hidden for years.  Dr. Knake opined that the veteran met 
the standards for a 70 percent disability rating.  

Personnel records from the Brecksville VAMC were associated 
with the claims folder.  Leave Transfer Authorization forms 
reflect that the veteran frequently donated annual leave.  A 
note dated in January 1998 from the "Time Keeper" indicates 
that the veteran had a long history of donating accumulated 
leave to other employees.  Nevertheless, she noted that he 
had lost several hours of leave because he had not used or 
donated that leave.  In a March 1996 memorandum, the 
veteran's treating physician and therapist suggested to the 
veteran's supervisor that the veteran be shifted to a "less 
stressful position within the Engineering Department."  They 
indicated that the veteran's duties as a shuttle bus driver 
had become too stressful.

A March 1999 letter from the veteran's treating physician and 
therapist indicates that the symptoms of his PTSD were 
chronic and severe, and that, for the foreseeable future, he 
would require extensive counseling and medication.  His more 
severe symptoms were noted to include intrusive thoughts, 
nightmares, severe sleep disturbances, social isolation, 
emotional numbing, irritability, and hyperarousal.  They 
cited several instances where traumatic events that had 
occurred at work had caused a worsening of his condition.  
They said the veteran was caught up in a chronic pattern of 
traumatic re-experiencing and re-traumatization in the 
performance of his job duties.  As the veteran was not in the 
financial position to leave his job, the recommendation was 
to give the veteran safer and less intrusive job duties.

In an addendum dated in April 1999, Dr. Knake noted that he 
had previously failed to report the veteran's GAF score.  He 
said the GAF score represented a person's general overall 
level of functioning and adaptability.  In this regard, he 
opined the veteran's GAF had been no higher than 45 over the 
past year.  He stated the score had been significantly lower 
when the veteran was under the extreme amount of stress and 
emotional triggers that he encountered at work.

Similarly, in a letter dated in April 1999, the veteran's 
supervisor indicated that he had noticed a decline in the 
veteran's ability to work.  He stated the veteran was no 
longer able to remember any directives given to him with 
regard to a job.  He said he would forget his task unless it 
was written down.  The supervisor noted that the veteran 
rarely took leave.  He added that the veteran would 
frequently arrive to work early and leave several hours past 
his shift without soliciting for overtime.  He said the 
veteran frequently slept at the office.  Finally, he reported 
that the veteran's behavior had become increasingly bizarre.

In an addendum provided in May 1999, the veteran's therapist 
reported that the veteran's score on the GAF scale was 45.  
She said the veteran was able to maintain that level only 
through group and individual therapy.  Nevertheless, despite 
the therapy, she said the veteran continued to have severe 
difficulty with short and long term memory and with his 
ability to concentrate at work.  She stated that he had 
impaired judgment, and that he had difficulty maintaining 
effective work relationships.  She also stated that the 
veteran's life was completely devoid of any meaningful social 
functioning due to his inability to control erratically 
fluctuating mood swings and lack of trust in others.  
Together with his problem with intrusive memories and severe 
sleep disturbance, the therapist stated that the symptoms of 
the veteran's PTSD impaired his reliability and productivity 
on the job and his general quality of life outside of work.

By a rating action dated in July 1999, the 30 percent 
disability rating assigned to PTSD was increased to 50 
percent, effective from May 1998.

Additional outpatient records from the Brecksville VAMC dated 
from August 1998 to March 2000 were associated with the 
claims folder.  Significantly, a December 1998 treatment note 
indicates that the veteran continued to complain of 
difficulties in social situations, sleep disturbances, 
emotional numbing, and a tendency to isolate.  Similar 
findings are documented throughout the outpatient records.  
There were also several references to the veteran having 
increased panic attacks, a strained marital relationship, 
problems with memory loss, and a general disregard for his 
healthcare habits.  An October 1999 treatment note indicates 
that the veteran's PTSD was worse.  In January 2000, the 
veteran was noted to be in an almost constant state of 
depression and anxiety.  He slept no more than 5 hours a 
night.  On a scale of 1 to 10, his symptom of intrusive 
memories was reported as 9.  Treatment notes dated in January 
and February 2000 reflect that the veteran was considering a 
demotion in order to take a job that would insulate him from 
workplace stresses.

The veteran was afforded a personal hearing before the 
undersigned in June 2001.  He said he felt safest when he was 
at work.  He explained that his office was akin to the "fire 
base" that he sought refuge in while he was in Vietnam.  He 
stated that he would sleep at the office if it became dark 
because of this feeling of security.  However, the veteran 
also indicated that the workplace was the source of many of 
his day-to-day stressors.  He said he experienced stress in 
being around other veterans and the sick and injured.  He 
stated he had a less than harmonious home life.  While he and 
his wife got along, he indicated that their relationship was 
strained because he did not like to go out or socialize.  He 
said he had no interests outside of work, and that he rarely 
took vacations.  The veteran endorsed daily panic attacks, 
frequent periods of depression, intrusive memories, and 
problems with long and short-term memory.  He recognized the 
fact that working at the VAMC was not conducive to improving 
the symptoms of his PTSD.  However, he did not believe that 
any other employer would tolerate his behavior.  He said his 
supervisor was lenient with him because he was a veteran.  
The veteran stated that his supervisor had told him that he 
was ill suited for employment in the private sector.  

At the hearing, the veteran submitted a letter, dated in June 
2001, from his employer.  Therein, the supervisor reported 
that the veteran's behavior had become progressively strange.  
He said his behavior bordered on being bizarre.  He said 
concerted efforts had been made to overlook and tolerate the 
veteran's behavior because of the veteran's meritorious 
military service.  The supervisor did not believe that any 
other employer would have retained the veteran.  In this 
regard, while the veteran would have no problem securing 
work, he opined that the veteran's aggressive and intense 
behavior would prevent him from retaining employment in the 
private sector.  At the hearing, the veteran also submitted a 
May 2001 letter from his treating physician and therapist.  
They opined that gainful full-time employment in any other 
work setting would be impossible for the veteran.




II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 for PTSD, a 50 
percent evaluation is assigned when the disability is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for the disability if it 
is productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted for the disability if 
it is productive of total social and occupational impairment 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

A GAF score between 41 and 50 means that there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 
involves moderate symptoms or impairment.  See The American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, pages 46-47 (4th ed.).

The veteran's PTSD symptomatology includes anxiety, periodic 
flashbacks, frequent nightmares, severe depression, isolation 
from others, difficulty concentrating, memory problems, and 
daily panic attacks that affect his ability to function.  His 
supervisor describes his behavior as bizarre.  In this 
regard, although he works full-time at the Brecksville VAMC, 
he has been having trouble coping with the stresses of the 
workplace and extensive efforts have been taken by his 
employer to protect him from causing harm to himself or 
others.  The record reflects that he has been transferred to 
a position in which he is relatively isolated from others.  
His employer and his treating therapist have opined that the 
veteran would not be able to maintain gainful employment 
outside the paternalistic setting of the VA facility.  The 
veteran is married but the relationship is described as 
strained.  He has difficulty in adapting to stressful 
circumstances at work and at home and he is unable to 
establish and maintain effective relationships with his 
family and others.  In fact, his treating physician and 
therapist concluded that the veteran had severe PTSD with a 
GAF of 45.

Based on the above, the Board finds that the veteran's PTSD 
symptomatology is productive of occupational and social 
impairment, with deficiencies in most areas, as required for 
an increased evaluation of 70 percent.  The evidence shows 
that the veteran continues to work full time, and his PTSD 
symptomatology does not include gross impairment in thought 
processes, persistent delusions or hallucinations, grossly 
inappropriate behavior, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
or memory loss of own occupation or name.  The disability 
does not more nearly approximate the criteria for a 100 
percent rating than those for a 70 percent rating. 

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required frequent hospitalization for his 
PTSD.  In addition, the manifestations of the disability are 
those contemplated by the schedular criteria.  In sum there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of the case for extra-
schedular consideration is not warranted.


ORDER

An increased evaluation of 70 percent for PTSD is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

